ITEMID: 001-90129
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LASZLO NEMETH v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1961 and lives in Szomód.
5. In the context of a real estate dispute, on 13 August 1993 the applicant brought an action claiming partial ownership of a house.
6. After having held several hearings and obtained the opinions of two experts, on 27 August 1998 the applicant was granted one fifth of the property in question.
7. On appeal, on 17 March 1999 the Komárom-Esztergom County Regional Court quashed this decision.
8. In the resumed proceedings, the Tata District Court held several hearings and obtained the opinion of an expert. On 12 June 2003 it gave judgment, granting the applicant partial ownership. Simultaneously, it dissolved the common ownership thus created, gave the part allocated to the applicant to the respondent, and ordered the latter to compensate the former.
9. On appeal, on 4 February 2004 the Regional Court amended this decision and gave a final judgment.
10. The applicant filed a petition for review with the Supreme Court.
11. On 31 January 2005 the Supreme Court dismissed the petition in preliminary proceedings. In a reasoned decision, it held that the applicant’s petition was inadmissible because it did not disclose a breach of the relevant law, in particular the rules concerning the termination of common ownership. The Supreme Court’s order was served on him on 17 February 2005.
VIOLATED_ARTICLES: 6
